DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 24 November 2021, filed 16 February 2022, with respect to the rejection(s) of claim(s) 1-5, 9, and 10 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. (US 2015/039296 A1) (hereinafter referred to as Yu2) in view of Lim et al. (US 2020/0014925 A1).

Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  The claims recite “slide” multiple times and should appear to recite -- slice -- instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/039296 A1) in view of Lim et al. (US 2020/0014925 A1).

Regarding Claims 1, 9, and 10, Yu2 discloses A video decoding method, comprising: receiving data from a bitstream to be decoded as a current picture of a video; parsing a header of the current picture that includes a set of one or more slice information syntax elements in the picture header for indicating if one or more types of slices are allowed to be present in the current picture [Yu2: ¶ [0098]: As another non-limiting example, the code shown in FIGS. 17A-17B at the lines indicated by numeral 1700 either determines that the CU 202 is within an inter slice 206 (such that the slice type "slice_type" is not "I") and adds a skip flag 1302, or else it determines that the CU 202 is within an intra slice (such that the slice type "slice_type" is "I") and adds an IBC flag 1306 "infra_bc_flag" if intra block copy has been enabled; wherein skip flag would indicate no slice types are allowed].
Yu2 may not explicitly disclose parsing a slide header and associated slide data of the current picture using the set of slide information syntax elements in the picture header.
However, Lim discloses parsing a slide header and associated slide data of the current picture using the set of slide information syntax elements in the picture header [Lim: ¶ [0063]: current disclosure introduces new methods of flexible syntax structure to add more flexibility in signaling parameters for coding tools at the block level of a picture. Based on the current disclosure, new parameters are written and parsed at a picture header or a slice header to control the signaling of the block level parameters and a second encoding process is used to determine these parameters based on the first encoding process of a picture. By controlling the block level parameters, the current disclosure improves the coding efficiency by reducing the redundancy in signaling the block specific parameters for a coding tool whenever a coding tool is judged not to be optimum for a picture].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multi-layers of headers of Lim with the header processing of Yu2 in order to optimize the process (see: Lim: ¶ [0063]).

Regarding Claim 2, Yu2 in view of Lim disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Yu2 in view of Lim discloses further comprising: bypassing parsing picture header syntax elements that are not associated with the one or more types of slices present in the current picture that are identified by the set of slice information syntax elements [Yu2: ¶ [0100]: At step 1900, the decoding system 140 can determine whether a CU 202 is within an intra slice or an inter slice. If the CU 202 is within an intra slice, the decoding system 140 can review the CU's syntax 1300 for an IBC flag 1306, and can then move to step 1904 to begin decoding the CU 202. If the IBC flag 1306 indicated that the CU 202 was encoded with intra block copy, then the decoding system 140 can use the IBC vector 1202 to find the IBC compensation block 1200 in the same slice 206 and reconstruct the CU 202. Or, if the IBC flag 1306 indicated that the CU 202 was not encoded with intra block copy, the decoding system 140 can decode the CU 202 appropriately using other syntax to determine what encoding method was used. However, if the decoding system 140 determines at step 1900 that the CU 202 is within an inter slice 206, the decoding system 140 can bypass step 1902 and move straight to decoding the CU 202].
	
Regarding Claim 3, Yu2 in view of Lim disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Yu2 in view of Lim discloses wherein the set of slice information syntax elements indicates whether a particular type of slice is present in the current picture [Yu2: ¶ [0098]].

Regarding Claim 4, Yu2 in view of Lim disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Yu2 in view of Lim discloses wherein the set of slice information syntax elements comprises one or more syntax element for indicating (i) whether a first type of slice is present in the current picture and (ii) whether a second, different type of slice is present in the current picture [Yu2: ¶ [0098]].

Regarding Claim 5, Yu2 in view of Lim disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Yu2 in view of Lim discloses wherein a slice of the first type of slices (intra slice, I slice type) does not refer to information in pictures other than the current picture and a slice of the second type of slices (inter slices, B or P slice types) refers to information in pictures other than the current picture [Yu2: ¶ [0004]: In HEVC, prediction units (PUs) within each individual CU can be coded with intra prediction or inter prediction. Coding a PU with intra prediction uses spatial prediction, in which a predicted PU is predicted from a spatial prediction direction based on neighboring pixels around the PU being coded, and the spatial prediction direction is coded in syntax. Coding with inter prediction uses temporal prediction, in which predicted PU motion compensation blocks that are similar to the PU being coded are found in other image slices within the same or different input images].

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482